          Case 3:18-cv-07460-JD Document 150 Filed 06/23/21 Page 1 of 5



 1   COOLEY LLP
     MICHAEL G. RHODES (SBN 116127)
 2   (rhodesmg@cooley.com)
     101 California Street, 5th Floor
 3   San Francisco, CA 94111-5800
     Telephone: (415) 693-2000
 4   Facsimile: (415) 693-2222

 5   HEIDI L. KEEFE (SBN 178960)
     (hkeefe@cooley.com)
 6   LAM K. NGUYEN (SBN 265285)
     (lnguyen@cooley.com)
 7   3175 Hanover Street
     Palo Alto, CA 94304-1130
 8   Telephone: (650) 843-5000
     Facsimile: (650) 849-7400
 9
     ADAM M. PIVOVAR (SBN 246507)
10   (apivovar@cooley.com)
     1299 Pennsylvania Ave., NW, Ste. 700
11   Washington, DC 20004-2446
     Telephone: (202) 842-7800
12   Facsimile: (202) 842-7899

13    DUSTIN M. KNIGHT (pro hac vice)
      (dknight@cooley.com)
14    11951 Freedom Dr.
      One Freedom Square, 14th Floor
15    Reston, VA 20190-5656
      Telephone: (703) 456-8000
16    Facsimile: (703) 456-8100

17   Attorneys for Defendant Tesla, Inc.
18   [Additional Counsel on Signature Page]
19                              UNITED STATES DISTRICT COURT
20                             NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
21
     NIKOLA CORPORATION,                            Case No. 3:18-cv-07460-JD
22
                      Plaintiff and Counter-        Judge James Donato
23                    defendant,
                                                    JOINT STIPULATED REQUEST FOR ORDER
24         v.                                       CHANGING TIME (CIVIL L.R. 6-2) AND
                                                    [PROPOSED] ORDER
25   TESLA, INC.,

26                    Defendant and Counter-
                      claimant.
27

28
                                                     JOINT STIPULATED REQUEST FOR ORDER CHANGING
                                               1.         TIME (CIVIL L.R. 6-2) AND [PROPOSED] ORDER
                                                                           CASE NO. 3:18-CV-07460-JD
            Case 3:18-cv-07460-JD Document 150 Filed 06/23/21 Page 2 of 5



 1          Pursuant to Civil L.R. 6-2 and 7-12, Plaintiff and Counter-defendant Nikola Corporation

 2   (“Nikola”) and Defendant and Counter-claimant Tesla, Inc. (“Tesla”) (collectively, “the Parties”),

 3   submit this Joint Stipulated Request for Order Changing Time (Civil L.R. 6-2) and [Proposed] Order:

 4          WHEREAS, on December 2, 2020, the Court issued its Scheduling Order setting forth initial

 5   deadlines in this matter (ECF No. 136);

 6          WHEREAS, on February 12, 2021, the Parties filed a joint stipulation seeking a fourteen-day

 7   extension of all deadlines in the Scheduling Order (ECF No. 143), with the exception of the tutorial

 8   hearing, claim construction hearing, final pretrial conference, and jury trial date;

 9          WHEREAS, on February 12, 2021, the Court issued an Order extending Tesla’s time to file

10   invalidity contentions to March 1, 2021 and directing the Parties to submit a proposed amended

11   scheduling order for all remaining pre-trial dates (ECF No. 144);

12          WHEREAS, on February 19, 2021, the Parties submitted the requested proposed Amended

13   Scheduling Order (ECF No. 145);

14          WHEREAS, on February 25, 2021, the Court issued an Order entering an Amended

15   Scheduling Order consistent with the Parties’ February 19, 2021 submission (ECF No. 146);

16          WHERAS, the Parties have conferred and agree that a change to the claim construction hearing

17   date from September 30, 2021 to October 7, 2021 is necessary to accommodate a scheduling conflict

18   that has arisen for counsel for Tesla. (See Declaration of Adam Pivovar in Support of Joint Stipulated

19   Request for Order Changing Time (Civil L.R. 6-2) and [Proposed] Order (“Pivovar Decl.” ¶¶2-3);

20          WHEREAS, prior modifications of time are detailed in the Pivovar Declaration (Pivovar Decl.,

21   ¶4);

22          WHEREAS, the Parties’ requested change to the schedule impacts the scheduled date for the

23   claim construction hearing, but does not affect any remaining dates in the Court’s Amended

24   Scheduling Order (Pivovar Decl., ¶¶5-6);

25          IT IS HEREBY AGREED AND STIPULATED by and between the Parties, through their

26   respective counsel, that the below scheduled date for the claim construction hearing should be

27   modified:

28
                                                           JOINT STIPULATED REQUEST FOR ORDER CHANGING
                                                    2.          TIME (CIVIL L.R. 6-2) AND [PROPOSED] ORDER
                                                                                   CASE NO. 3:18-CV-07460-JD
         Case 3:18-cv-07460-JD Document 150 Filed 06/23/21 Page 3 of 5



 1
                      Event                     Original Deadline             New Deadline
 2   Patent L.R. 4-6: Claim Construction                               Tutorial: September 16,
                                           Tutorial: September 16,
 3   Hearing and Tutorial                  2021 at 11:00 a.m.          2021 at 11:00 a.m.
                                           Claim Construction:         Claim Construction:
 4                                         September 30, 2021 at       October 7, 2021 at 11:00
                                           11:00 a.m.                  a.m.
 5

 6
           IT IS SO STIPULATED.
 7

 8   Dated: June 23, 2021                   Respectfully submitted,

 9                                          /s/ Adam Pivovar

10                                          COOLEY LLP
                                            Michael G. Rhodes (SBN 116127)
11                                          (rhodesmg@cooley.com)
                                            101 California Street, 5th Floor
12                                          San Francisco, CA 94111-5800
                                            Telephone: (415) 693-2000
13                                          Facsimile: (415) 693-2222

14                                          Heidi L. Keefe (SBN 178960)
                                            (hkeefe@cooley.com)
15                                          Lam K. Nguyen (SBN 265285)
                                            (lnguyen@cooley.com)
16                                          3175 Hanover Street
                                            Palo Alto, CA 94304-1130
17                                          Telephone: (650) 843-5000
                                            Facsimile: (650) 849-7400
18
                                            Adam M. Pivovar (SBN 246507)
19                                          (apivovar@cooley.com)
                                            1299 Pennsylvania Ave., NW Ste. 700
20                                          Washington, DC 20004-2446
                                            Telephone: (202) 842-7800
21                                          Facsimile: (202) 842-7899

22                                          Dustin M. Knight (pro hac vice)
                                            (dknight@cooley.com)
23                                          11951 Freedom Dr.
                                            One Freedom Square, 14th Floor
24                                          Reston, VA 20190
                                            Telephone: (703) 456-8000
25                                          Facsimile: (703) 456-8100

26                                          Attorneys for Defendant Tesla, Inc.

27

28
                                                   JOINT STIPULATED REQUEST FOR ORDER CHANGING
                                           3.           TIME (CIVIL L.R. 6-2) AND [PROPOSED] ORDER
                                                                         CASE NO. 3:18-CV-07460-JD
          Case 3:18-cv-07460-JD Document 150 Filed 06/23/21 Page 4 of 5



 1   Dated: June 23, 2021                 /s/ Kenneth Reed Willis

 2                                        Allan Steyer
                                          (asteyer@steyerlaw.com)
 3                                        Donald S. Macrae
                                          (smacrae@steyerlaw.com)
 4                                        Jill K. Cohoe
                                          (jcohoe@steyerlaw.com)
 5                                        STEYER LOWENTHAL BOONDROOKAS
                                          ALVAREZ & SMITH
 6                                        235 Pine Street, 15th Floor
                                          San Francisco, CA 94104
 7                                        Telephone: (415) 421-3400
                                          Facsimile: (415) 421-2234
 8
                                          Kenneth Reed Willis
 9                                        (rwillis@beusgilbert.com)
                                          Leo R. Beus
10                                        (lbeus@beusgilbert.com)
                                          Richard L. Williams
11                                        BEUS GILBERT PLLC
                                          701 North 44th Street
12                                        Phoenix, Arizona 85008-6504
                                          Telephone: (480) 429-3000
13                                        Facsimile: (480) 429-3001

14                                        Attorneys for Plaintiff Nikola Corporation

15

16
17

18

19

20

21

22
23

24

25

26

27

28
                                               JOINT STIPULATED REQUEST FOR ORDER CHANGING
                                         4.         TIME (CIVIL L.R. 6-2) AND [PROPOSED] ORDER
                                                                     CASE NO. 3:18-CV-07460-JD
           Case 3:18-cv-07460-JD Document 150 Filed 06/23/21 Page 5 of 5



 1                                               ATTESTATION

 2            Pursuant to Civil L.R. 5-1(i)(3), I attest that the concurrence in the filing of this document has

 3   been obtained from the other signatories.

 4
     Dated: June 23, 2021                              /s/ Adam Pivovar
 5                                                     Adam Pivovar

 6

 7
                           PURSUANT TO STIPULATION, IT IS SO ORDERED
 8

 9   Dated:                                                  _________________________
10                                                           Honorable James Donato
                                                             United States District Judge
11

12

13

14

15

16
17

18

19

20

21

22
23

24

25

26

27

28
                                                            JOINT STIPULATED REQUEST FOR ORDER CHANGING
                                                      5.         TIME (CIVIL L.R. 6-2) AND [PROPOSED] ORDER
                                                                                    CASE NO. 3:18-CV-07460-JD
